03/23/2021


          IN THE SUPREME COURT OF THE STATE OF MONTANA                                Case Number: PR 06-0422


                                      PR 06-0422                             FILED
                                                                             MAR 2 3 2021
                                                                         Bowen Greenwood
IN THE MA 11ER OF THE PETITION OF                                               pplerne Cou rt

LAWSON E. FITE
                                                                         b
                                                                         eaZtEtc)nta




      Lawson E. Fite has petitioned the Court to waive the three-year test requirement for
the Multistate Professional Responsibility Examination(MPRE)for purposes of applying
for admission by motion to the State Bar of Montana. By rule, applicants for admission by
motion must provide evidence of the requisite score on an MPRE taken "within three years
preceding the date of the application for admission." Rule IV.A.3, Rules of Achnission.
Fite passed the MPRE in 2005 when seeking admission to the practice of law in the State
of Oregon, where White was admitted. While has also been admitted to the Bar of the
State of Washington and before numerous federal courts. White has "[Aracticed law for
15 years, without any ethical or disciplinary issues in any jurisdiction where licensed or
where admitted pro hac vice." Good cause appearing,
      IT IS HEREBY ORDERED that the petition of Lawson E. Fite to waive the
three-year test requirement for the MPRE for purposes of a current application for
admission by motion to the State Bar of Montana is GRANTED.
      The Clerk shall mail a copy of this order to Petitioner and to the Administrator of
the Board ofBar Examiniers at the State Bar of Montana.
      DATED this   srday of March,2021.


                                                          Chief Justic
                                               peLb
                                                                     eil&m.msffiNgb
  _e_i/---1___   _.__-(___,.___

AI A4 .21.&_

LA-:/23
   Justices 5
            %